966 F.2d 1441
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard E. DAY, Plaintiff-Appellant,v.H. Lawrence GARRETT, III, in his official capacity asSecretary of the Navy;  Richard Thornburg, Attorney General;Margaret A. Currin, United States Attorney;  Jerald B.Gartman, Commanding Office, Naval Aviation Depot, CherryPoint, NC;  Lonnie Scott;  Leslie O. Wetherington;  WilliamT. Taylor, Defendants-Appellees.
No. 91-2640.
United States Court of Appeals,Fourth Circuit.
Argued:  April 9, 1992Decided:  June 10, 1992

Argued:  David Peter Voerman, New Bern, North Carolina, for Appellant.  Rudolf A. Renfer, Jr., Office of the United States Attorney, Raleigh, North Carolina, for Appellee.
On Brief:  Margaret Person Currin, United States Attorney, Linda K. Teal, Assistant United States Attorney, Raleigh, North Carolina; David E. Kirkpatrick, Naval Aviation Depot, Norfolk, Virginia, for Appellee.
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:

OPINION

1
Richard Day filed this federal employment discrimination action pursuant to 42 U.S.C. § 2000e-16 (1982) after the Equal Employment Opportunity Commission dismissed his appeal as untimely.  He now appeals the district court's order dismissing his complaint.  After hearing oral argument and reviewing the record and the district court's opinion, we conclude that the district court properly dismissed for failure to exhaust administrative remedies.  Consequently, insofar as the district court dismissed on that basis, we affirm on the reasoning stated in its order.  Day v. Department of Navy, No. CA-91-4-CIV (E.D.N.C. July 5, 1991).  Because we find the exhaustion issue dispositive, it is unnecessary to consider the issue concerning Day's failure to timely file his complaint in district court.

AFFIRMED